MEMORANDUM **
Bhushan Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing Kumar’s appeal from an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Tor*749ture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA adopted the IJ’s credibility findings, we review the IJ’s decision for substantial evidence, see Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because it was based on inconsistencies that went to the heart of Singh’s claim. See id. at 1151-52.
Because Singh did not testify credibly, he failed to establish eligibility for asylum or withholding of removal. See id. at 1149. Singh also failed to establish eligibility for relief under the CAT because his claim was based on the same statements that the IJ deemed were not credible. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.